Citation Nr: 1828566	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric disability, to include depression.

5.  Entitlement to increases in the (0 percent prior to September 11, 2014 and 40 percent from that date) staged ratings assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981, and had additional National Guard service.  These matters are before the Board of Veterans'Appeals (Board) on appeal from May 2013 (that denied service connection for left and right knee disabilities and continued a 0 percent rating for bilateral hearing loss) and November 2013 (that denied service connection for hypertension and a psychiatric disability) decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  An interim (January 2018) rating decision increased the rating or bilateral hearing loss to 40 percent, effective September 11, 2014.  In February 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.

[The Veteran had two pending appeals (which have been merged), all remaining issues of which were addressed in the February 2018 videoconference hearing.] 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are conflicting medical opinions in the record regarding the etiology of the Veteran's right and left knee disabilities.  A May 2013 VA examiner opined that they are not due to the noted injuries in service.  The examiner noted that following his active service the Veteran served in the Air National Guard (until October 2004) with no complaints regarding his knees noted during such service, that the first documented postservice knee complaint was in 2011, and there was no evidence of a chronic ongoing condition related to active military service.  A November 2016 private medical provider related the Veteran's left knee disability to an injury in service.  A January 2018 VA examiner opined that the Veteran's knee disabilities were not due to noted injuries in service.  The observed that the Veteran did not seek treatment for his knee disabilities until 2012, and opined that the Veteran had age-typical degeneration, and that there was no mechanical causal connection for meniscus damage from his service,.  A March 2018 private medical provider related the Veteran's osteoarthritis of both knee to injuries in service.  The VA opinions are inadequate do not reflect familiarity with the entire record (e.g., in noting that the Veteran did not seek treatment until 2012, they fail to acknowledge that the record reflects treatment for the knees prior to 2011).  The private opinions are inadequate because both are conclusory, and do not address the rationale provided in the negative VA nexus opinions.  Accordingly, father development of medical evidence is necessary.

Service connection for hypertension was denied because private and VA treatment records did not show or suggest a nexus between hypertension and the Veteran's service.  The record did not include an opinion regarding the etiology of the hypertension, and the rating decision appealed did not discuss the significance of a March 1981 elevated blood pressure reading in service.  An examination to secure an opinion regarding the etiology of the Veteran's hypertension is necessary.

Service connection for depression was denied, in part, because VA and private treatment records were noted to be silent for a diagnosis of depression (or another acquired psychiatric disability).  A March 2015 Patient Health Questionnaire (PHQ-2) and a May 2016 PHQ-2 note positive screens for depression.  As this evidence pertains to the basis for the denial of the claim, an examination to confirm a psychiatric diagnosis (and if so its nature and etiology) is necessary.

The Veteran was last afforded a VA examination to assess his bilateral hearing loss disability in September 2014.  He testified at the February 2018 videoconference hearing that his hearing has worsened since.  In light of the length of intervening period since the last examination (more than 3 years) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  

The case is REMANDED for the following:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his right and left knee disabilities, and specifically whether or not they are directly related to (were incurred during) his active service.  The Veteran's record must be reviewed by the examiner in conjunction with this examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a) Identify (by diagnosis) each right and left knee disability entity found.

(b) Identify the likely etiology for each right and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service?

(c) If the opinion is to the effect that a diagnosed knee disability was not incurred in service, please identify the etiology considered more likely.

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2013 and 2018 VA examiners and those in the November 2016 and March 2018 private opinions (including rationale for the agreement or disagreement).

2.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his hypertension.  Upon review of the record and examination of the Veteran, the examiner should:

(a) Identify the likely etiology for the Veteran's hypertension, indicating whether it is at least as likely as not that it was incurred in service?  The rationale should discuss the significance, if any, of the elevated blood pressure reading noted in service.

(b) If the hypertension is determined to not be related to the Veteran's service/complaint or findings therein, identify the etiology for the hypertension considered more likely (with explanation why that is so).  

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by a psychologist or psychiatrist to confirm whether or not he has a diagnosis of an acquired psychiatric disability (and if so, determine its nature and etiology).  The examiner should:

(a) Identify (by diagnosis) each chronic acquired psychiatric disability entity found or shown by the record during the pendency of this claim.   If none is diagnosed, reconcile that finding with the notations of positive depression screens in the record.

 (b) Identify the likely etiology of each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability:

(i) Is directly related to the Veteran's service (was incurred therein)? 

(ii) Was (A) caused or (B) aggravated by a service connected disability.  The opinion must specifically address the concept of aggravation.  If aggravation is found, please identify (to the extent possible) the degree of disability (additional manifestations and impairment) due to the aggravation.

(c) If a diagnosed psychiatric disability is determined to be unrelated to the Veteran's service, and to not have been caused or aggravated by a service connected disability please identify (to the extent possible) the etiology considered more likely.

 The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for a VA audiological examination of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting audiometry findings, the examiner should elicit from the Veteran an account of the impact his hearing loss has on daily activity functioning, and should comment regarding whether the account is consistent with the findings on audiometry, as well as on the impact the level of hearing impairment shown by audiometry would be expected to have on occupational functioning. 

The examiner must include rationale with all opinions. 

5.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

